EXHIBIT 10.23

Date:

To:

From: John J. Millerick

 

--------------------------------------------------------------------------------

NOTIFICATION OF STOCK GRANT

You are hereby notified that on                      the Board of Directors of
Analogic Corporation (the “Company”) voted to grant to you Amount shares of the
Company’s common stock (the “Shares”) under the Key Employee Stock Bonus Plan
dated March 14, 1983, as amended (the “Plan”).

In accordance with the terms of the Plan, you are requested to sign the attached
Non-Competition Agreement, following which stock certificates representing the
Shares will be executed in your name. These certificates will be held in escrow
by the Company until such time as restrictions upon your disposition of the
Shares shall lapse. The restrictions, as to the first 25% of the Shares, shall
lapse on                     . On the anniversary of                      in
each of the next three (3) years, the restrictions upon your disposition as to
another 25% of the Shares shall lapse. Each time that the restrictions upon your
disposition of any of the Shares shall lapse, under present Internal Revenue
Regulations, certain federal and state income taxes will be due.

Attached hereto is the Plan Prospectus (with the Plan itself attached as Exhibit
A). The Plan sets forth the terms and conditions of this Grant. By signing this
document, the recipient agrees to accept the Grant of the above mentioned shares
of Analogic Common Stock in accordance with all terms and conditions of the
Plan.

 



--------------------------------------------------------------------------------

Page 2

Please sign each Notification of Stock Grant and the Non-Competition Agreement,
keep one copy of the signed Notification of Stock Grant for your files, and
return both a signed Notification of Stock Grant and the Non-Competition
Agreement to:

John J. Millerick

Chief Financial Officer and Treasurer

Analogic Corporation

8 Centennial Drive

Peabody, MA 01960

 

      ANALOGIC CORPORATION Name:         By:            

John J. Millerick

Senior Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

NON-COMPETITION AGREEMENT

The undersigned, NAME, an employee of Analogic Corporation, a United States
corporation with its principal place of business in Peabody, MA (hereinafter
referred to as the “Company”), in consideration of the transfer of shares of the
Company’s Common Stock to the undersigned under and in accordance with the
provisions of the Key Employee Stock Bonus Plan dated March 14, 1983, as amended
(the “Plan”), and for other good and valuable consideration, the receipt whereof
is hereby acknowledged, hereby covenants and agrees with the Company that,
during the period of one (1) year commencing with the date of the cessation of
his employment by the Company, however caused, whether voluntarily or
involuntarily, the undersigned will not accept an identical or substantially
similar position to that held by him at the Company immediately prior to the
cessation of his employment with the Company with any business (including
without limitation any business conducted by a person, firm, association, or
corporation) that is directly competitive with the business of the Company or
otherwise have any material investment or interest in any such business.

If the Company shall merge or consolidate with any corporation and the Company
shall not be the surviving corporation or if the Company shall sell or exchange
substantially all of its assets, or if more than 40% of the voting securities of
the Company shall be beneficially owned (directly or indirectly) by any other
entity, the obligations of the undersigned to the Company under this instrument
shall ipso facto terminate and be of no further effect whatsoever.

Notwithstanding the provisions of the first paragraph of this Agreement, in the
event that the employment of the undersigned by the Company shall terminate
prior to retirement and such cessation of employment shall in no way be
attributable to either the resignation (or other voluntary act) of the
undersigned or the fault (or conduct) of the undersigned, the undersigned may
apply to the Stock Plan Committee (the “Committee”) appointed to administer the
aforesaid Stock Bonus Plan for a termination of the obligations of the
undersigned under this instrument, and, in such event, upon a determination by
the Committee that such cessation of employment of the undersigned was in no way
attributable to either the resignation (or other voluntary act) of the
undersigned or the fault (or conduct) of the undersigned, all of the obligations
of the undersigned of the Company under this instrument shall terminate on the
effective date of any such determination by the Committee. Any determination
made by the Committee with respect to any such application by the undersigned
shall be conclusive and binding upon both the Company and the undersigned.

The obligations of the undersigned hereunder shall expire in any event five
(5) years from the date hereof.

 



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with the laws of the
Commonwealth of Massachusetts and shall take effect as an instrument under seal
as of the day and year shown below.

 

DATE:          By:        

Rev. 1.1